EXHIBIT 10.73 THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K), OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1 AMENDED AND RESTATED 10% SENIOR SECURED CONVERTIBLE NOTE $ March 31, 2006, as amended and restated as of March 31, 2008 FOR VALUE RECEIVED, Primal Solutions, Inc., a Delaware corporation (the “Company”), and Wireless Billing Systems, a California corporation (“WBS”) hereby jointly and severally unconditionally promise to pay to the order of , L.P. (the “Holder”), having an address at 527 Madison Avenue, Suite 2600, New York, NY 10022, at such address or at such other place as may be designated in writing by the Holder, or its assigns, the aggregate principal sum of United States Dollars ($), together with interest from the date set forth above on the unpaid principal balance of this Note outstanding at a rate equal to ten percent (10.0%) (computed on the basis of the actual number of days elapsed in a 360-day year) per annum and continuing on the outstanding principal until this Amended and Restated 10% Senior Secured Convertible Note (the “Note”) is converted into Common Stock as provided herein or indefeasibly and irrevocably paid in full by the Company and/or WBS.Principal and interest on this Note shall be payable in accordance with the amortization schedule attached hereto as Schedule I.The date on which interest on this Note is due is hereinafter referred to herein as an “Interest Payment Date” and the date in which any installment of principal hereon is due is hereinafter referred to herein as an “Installment Date”.Subject to the other provisions of this Note, the principal of this Note and all accrued and unpaid interest hereon shall mature and become due and payable on December 31, 2009 (the “Stated Maturity Date”).Except as provided herein, all payments of principal and interest by the Company under this Note shall be made in United States dollars in immediately available funds to an account specified by the Holder. In the event that any amount due hereunder is not paid when due, such overdue amount shall bear interest at an annual rate of fifteen percent (15%) until paid in full.In no event shall any interest charged, collected or reserved under this Note exceed the maximum rate then permitted by applicable law and if any such payment is paid by the Company, then such excess sum shall be credited by the Holder as a payment of principal. This Note is one of a series of Notes (the “Company Notes”) of like tenor in an aggregate principal amount of One Million Five Hundred Thousand
